Citation Nr: 0331367	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for left knee 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from October 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska (RO).  


REMAND

The Board has determined that additional development is 
necessary in the present case.

A review of the claims folder reveals that VA outpatient 
treatment records dated in July 2002 were received at the 
Board in September 2002.  The records document continued 
treatment of the veteran's left knee disorder, specifically a 
left knee arthroscopy with chondroplasty, and indicate that 
he has early degenerative joint disease of the left knee.  In 
the instant case, the RO has not considered this additional 
evidence that has been added to the record.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV), held, in pertinent part, that 
38 C.F.R. § 19.9(a)(2), allowing the Board to undertake 
action essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration or obtain waiver of initial RO 
consideration of that evidence.  As the RO has not considered 
the additional evidence that has been added to the record, 
and as the veteran has not submitted a waiver of RO 
consideration, the claim must be remanded for readjudication.

The Board also finds that additional medical examination is 
necessary in this case.  In the November 1990 rating decision 
that established service connection for the veteran's left 
knee disorder, the RO characterized that disorder as left 
knee patellofemoral syndrome with chondromalacia patellae and 
arthritis.  The RO reported that VA examination x-rays showed 
arthritis.  Since that time, however, x-rays of the veteran's 
left knee have not demonstrated that he has arthritis in that 
joint.  For instance, x-rays in September 1998 showed a 
satisfactorily maintained joint space, in July 1999 showed a 
normal left knee, in December 2000 a radiographically 
negative knee, and in December 2001, well-maintained joint 
spaces.  However, as noted above, the veteran has recently 
submitted medical evidence that includes a diagnosis of early 
degenerative joint disease of the left knee.  These records 
do not appear to be complete.  The Board finds that the RO 
should obtain the complete records of the most recent left 
knee surgical procedure and then, should afford the veteran a 
VA examination to better assess the current manifestations of 
the veteran's service-connected left knee disability.

Finally, the Board notes the veteran was issued a May 2001 
letter detailing the provisions of the VCAA and explaining 
VA's duty to notify and assist the veteran in the development 
of his claim.  The letter indicated that the veteran had 60 
days in which to submit evidence before a decision would be 
issued.  In Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
Federal Circuit Court invalidated the limited (30-day) 
response period contained in 38 C.F.R. §3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103 (b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
DAV (reviewing a related Board regulation, 38 C.F.R. § 19.9).  
It was found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify was misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO should take appropriate measures to 
reconcile the information provided in the May 2001 letter 
with the Federal Circuit Court's holding in PVA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should contact the veteran and 
request that he provide information 
regarding the health care providers who 
have provided the veteran treatment for 
his left knee disability from 2001 to the 
present.  The RO should then attempt to 
obtain such records and associate them 
with the claims file. 

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to show the nature and extent 
of his left knee patellofemoral pain 
syndrome.  Any and all evaluations, 
studies, X-rays, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to review all 
pertinent records associated with the 
claims file and address the following: 
-	Identify all left knee pathology 
and symptomatology related to the 
veteran's service-connected left 
knee disability;
-	Indicate whether the veteran 
currently has left knee 
arthritis, as confirmed by X-ray 
evidence.
A clear rationale should be provided and 
a discussion of the facts and relevant 
medical principles would be of 
considerable assistance to the Board.  
The examiner should indicate that the 
claims folder was reviewed in preparing 
the opinion.

4.  The RO should then review the record, 
including the recently submitted VA 
outpatient treatment records, and any 
other evidence added to the record since 
issuance of the March 2002 statement of 
the case, and readjudicate the veteran's 
claim of entitlement to an increased 
rating for left knee patellofemoral pain 
syndrome, currently evaluated as 10 
percent disabling.  In readjudicating the 
veteran's claim, the RO should consider 
the guidance set forth in VAOGCPREC 23-97 
(July 1, 1997) and VAOGCPREC 9-98 (August 
14, 1998).  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



